ACCEPTED
                                                                                      12-15-00170-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 12/4/2015 9:51:42 AM
                                                                                            Pam Estes
                                                                                               CLERK

                           NO. 12-15-00170-CV
                  ____________________________________
                                                            FILED IN
                                                     12th COURT OF APPEALS
                  IN THE TWELFTH COURT OF APPEALS TYLER, TEXAS
                             TYLER, TEXAS            12/4/2015 9:51:42 AM
                  ____________________________________      PAM ESTES
                                                              Clerk
     Linda Ann Parrish Richardson and Gary Bruce Richardson, Co-Trustees
               Of the M.C. Parrish, Jr. Testamentary Trust, et al,
                                 Appellants,

                                       vs.

       Donald Roger Mills, and wife, Rhonda Mills and Beverly Mills Pool
                                  Appellees.
                 ____________________________________

                On Appeal from the 145th Judicial District Court
                        Nacogdoches County, Texas


         APPELLEE’S UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:
      COMES NOW, Appellees, Donald Roger Mills, and wife, Rhonda Mills and

Beverly Mills Pool, and file this their Unopposed Motion for Extension of Time to

File Brief, and would show this Honorable Court as follows:

                                        1.

      Appellees’ brief is currently due to be filed in this Court on December 16,

2015. Appellees respectfully request that the deadline to file Appellees’ Brief be

extended to January 15, 2016.

                                        1
                                             2.

        This is the first request for an extension of time to file their brief.

                                             3.

        The undersigned counsel has had various and numerous commitments to

handle matters, including litigation matters, for other clients prior to December 16,

2015, which have interfered with and impeded the undersigned counsel’s ability to

complete Appellee’s Brief in a timely and effective manner.

        In addition, the undersigned has had out of town trips due to the

Thanksgiving holidays and will be working with a limited staff due to vacations

during the month of December. Further, the undersigned has out of town trips

scheduled for two days before Christmas and Christmas day, all of which are work

days.

        Because of such trips and due to the various commitments to handle matters

for other clients during the thirty (30) day period following the filing of

Appellant’s brief in this appeal, the undersigned will be unable to complete in a

timely and effective manner Appellee’s brief in this appeal by its original due date.

        WHEREFORE, PREMISES CONSIDERED, Appellees respectfully pray

that the Court of Appeals grant Appellees’ Unopposed Motion for Extension of

Time to File Brief and that the deadline be extended to January 15, 2016, and for

such other and further relief to which the Court of Appeals deems appropriate.


                                              2
                                      Respectfully submitted,

                                      GUIDRY, BATES & HOYT
                                      ATTORNEYS, LLP
                                      118 E. Hospital Street, Suite 100
                                      Nacogdoches, Texas 75961
                                      (936) 560-6954 telephone
                                      (936) 560-5996 facsimile
                                      bates@gbhattorneys.com


                                             /s/ William Guidry____________
                                      William D. Guidry
                                      State Bar No. 08594000




                       CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with counsel for Appellants, Richard Merrill
and Berry Bowen, by email and they have agreed to this motion for extension.


                                      /s/ William Guidry____________
                                      William Guidry




                          CERTIFICATE OF SERVICE

       I hereby certify that the foregoing motion has been provided to counsel
listed below via electronic service and email on this 4th day of December, 2015.



                                             /s/ William Guidry____________
                                      William Guidry

                                         3